Citation Nr: 9931268	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-28 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 (West 1991 & 
Supp. 1999).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for the cause of the veteran's death and 
basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 (West 1991).  
In her August 1997 substantive appeal, the appellant 
requested a hearing before a Member of the Board sitting at 
the RO.  In October 1997, the appellant waived her right to a 
hearing before a Member of the Board sitting at the RO and 
opted for a video hearing before a Member of the Board.  In 
February 1998, the appellant was scheduled for a March 1998 
hearing before a Member of the Board sitting at the RO.  In 
February 1998, the appellant declined the scheduled video 
hearing before a Member of the Board and requested that the 
hearing be rescheduled for April or May 1998.  In March 1998, 
the appellant was rescheduled for an April 1998 hearing 
before a Member of the Board sitting at the RO.  The 
appellant failed to report for the scheduled hearing.  In 
April 1998, the Board remanded the appellant's claims to the 
RO in order to afford her a hearing before a Member of the 
Board sitting at the RO.  

In July 1998, the RO scheduled the appellant for an August 
1998 hearing before a Member of the Board sitting at the RO.  
An August 1998 Report of Contact (VA Form 119) notes that the 
appellant was too ill to attend the scheduled hearing and 
requested that it be rescheduled.  In August 1998, the Board 
remanded the appellant's claims to the RO in order to 
afforded her a video hearing before a Member of the Board.  

In September 1998, the appellant was scheduled for an October 
1998 hearing before a Member of the Board.  In October 1998, 
the appellant declined the scheduled video hearing before a 
Member of the Board due to illness and requested that it be 
rescheduled.  In December 1998, the appellant was scheduled 
for a January 1999 hearing before a Member of the Board 
sitting at the RO.  A January 1999 Report of Contact (VA Form 
119) states that the veteran was not able to attend the 
scheduled hearing and requested that it be rescheduled.  In 
February 1999, the Board again remanded the appellant's 
claims to the RO in order to schedule her for a video hearing 
before a Member of the Board sitting at the RO.  

In March 1999, the appellant was scheduled for an April 1999 
hearing before a Member of the Board sitting at the RO.  In 
April 1999, the appellant declined the scheduled video 
hearing and requested that it be rescheduled for the fall.  
In a May 1999 written statement to the appellant, the RO 
noted that she desired a hearing before a Member of the Board 
sitting at the RO.  In September 1999, the appellant was 
scheduled for an October 1999 video hearing before a Member 
of the Board.  The appellant did not appear for the scheduled 
hearing.  The appellant has been represented throughout this 
appeal by the American Legion.  


REMAND

In May 1999, the RO noted that the appellant had requested a 
hearing before a Member of the Board sitting at the RO.  
There is no indication in the record that she waived her 
right to an in person hearing before a Member of the Board.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should again schedule the 
appellant for the requested hearing 
before a Member of the Board sitting at 
the RO.  

2.  The RO is at liberty to contact the 
appellant and determine whether there is 
a real intent to appear for a hearing.

3.  The appellant is informed that there 
is a duty to submit evidence of a well 
grounded claim.  If there is competent 
evidence that attributes the cause of 
death to service, that evidence must be 
submitted by her to the RO.

4.  The parties are informed that there 
was no claim, NOD or substantive appeal 
in regard to education benefits.  The 
parties are invited to address why this 
issue, that had not been claimed, should 
not be dismissed on the basis of an 
inadequate/untimely substantive appeal.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to 

the Board for further appellate consideration.  The purpose 
of this REMAND is to allow for due process of law.  No 
inference should be drawn from it regarding the final 
disposition of the appellant's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

